Citation Nr: 0332508	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  00-15 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On April 28, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Contact the veteran and request that 
he submit a NA form 13055 (Request for 
Information Needed to Reconstruct Medical 
Data) with information as to any dates of 
in-service treatment for the claimed 
right knee disorder.  With the 
information contained in the submitted NA 
form 13055, the Development Unit should 
request the National Personnel Records 
Center (NPRC) to perform all appropriate 
alternative searches for sources of 
records, including the veteran's 
personnel records, DA-20, medical 
records, and morning and sick reports, 
for the period(s) of time reported by the 
veteran.  Copies of any obtained records 
should be incorporated into the claims 
file.  If the alternative searches for 
sources of records are unsuccessful, 
documentation to that effect must be 
placed in the veteran's claims folder.

2.  Ask the appellant to provide a list 
of the names and addresses of all doctors 
and medical care facilities (hospitals, 
HMOs, etc.) who treated him for the 
claimed right knee disorder since his 
discharge from service in December 1982 
to the present.  Provide the appellant 
with release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  

When the appellant responds, obtain 
records from each health care provider 
the appellant identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and we don't have affirmative 
evidence that they don't exist, inform 
the appellant of the records that we were 
unable to obtain, including what efforts 
were made to obtain them.  Also inform 
the appellant that we will proceed to 
decide the appeal without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.

3.  Ask the appellant to provide 
information as to the dates of any 
treatment for the claimed right knee 
disorder at any VA medical facility.  All 
identified treatment records from any 
reported VA medical facility not already 
contained within the claims file, 
including the veteran's treatment records 
from the San Diego and San Jose VA 
Medical Centers dated from December 1982 
to the present, should be obtained and 
associated with the file.  If the search 
for the above records has negative 
results, the claims file must be properly 
documented with information obtained from 
the VA facilities specifically indicating 
that these records could not be obtained.

4.  Contact the Social Security 
Administration (SSA) an obtain any 
records pertinent to the veteran's award 
of SSA disability benefits in 1995, as 
well as the medical records and any other 
evidence relied upon in deciding to award 
such benefits.  If the search for the 
above records has negative results, the 
claims file must be properly documented 
with information obtained from the SSA 
specifically indicating that these 
records were unavailable.

5.  Only after the development described 
above has been completed, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:

The veteran should be scheduled to 
undergo a VA examination, conducted by an 
orthopedist, to evaluate the nature, 
severity, and etiology of the claimed 
right knee disorder.  If no such disorder 
is found by the examiner, the examiner 
should so indicate.  The Development Unit 
should send the claims folder to the 
examiner for review.  The claims folder 
must be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render a diagnosis 
of the claimed right knee disorder.  The 
examiner should review all of the 
veteran's medical records and history.  
The examiners should also review the 
post-service medical evidence, including 
the December 1989 records from the Santa 
Clara Valley Medical Center, reflecting 
treatment for right knee pain and 
swelling.  Following an examination of 
the veteran and a review of his medical 
records and history, the VA specialists 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed right knee disorder was incurred 
during the veteran's active service, 
became manifest to a compensable degree 
within a one year period of his discharge 
from service, or is otherwise related to 
his active service.  Additionally, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the claimed right knee disorder is 
related to any post-service event(s) or 
diseases.  And, if the etiology of the 
claimed disorder (and related 
symptomatology/diagnosis) is attributed 
to multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
right knee disorder.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





